Citation Nr: 1237158	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen compensation for an additional disability of lumbar discogenic disease under the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to an increased evaluation (rating) in excess of 20 percent for diabetes mellitus, type II.  

3.  Entitlement to an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the right lower extremities.  

4.  Entitlement to an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the left lower extremities.  

5.  Entitlement to an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the right upper extremities.  

6.  Entitlement to an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the left upper extremities.  
7.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.  

8.  Entitlement to service connection for mood disorder (claimed as posttraumatic stress disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1971 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Veteran testified at a Board personal hearing before the undersigned Veterans Law Judge in Nashville, Tennessee (Travel Board).  A transcript of this hearing is of record.  
The Board notes that additional evidence was added to the Veteran's claims folder without the benefit of a waiver for RO consideration.  See 38 C.F.R. § 20.1304 (2011).  This evidence consists of VA outpatient treatment records from August 2004 to August 2011.  However, it is not necessary that this evidence be returned to the RO for initial consideration because such treatment records do not discuss or mention the issue currently on appeal.  Accordingly, the Board finds that the evidence received is not evidence for which a remand is required under 38 C.F.R. 
§ 20.1304(c).  

The issues of entitlement to an increased evaluation (rating) in excess of 20 percent for diabetes mellitus, type II; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the right lower extremities; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the left lower extremities; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the right upper extremities; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the left upper extremities; service connection for psychosis for the purpose of establishing eligibility to treatment; and service connection for mood disorder (claimed as posttraumatic stress disorder) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  A Board decision in August 2002 denied compensation under the provisions of 38 U.S.C.A. § 1151 for a back disability claimed to have been incurred or aggravated as a result of VA medical treatment during a halfway house hospitalization from May 22, 1991 to November 5, 1991.  

2.  Evidence received since the August 2002 Board decision regarding the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability of lumbar discogenic disease relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  
3.  The Veteran underwent a lumbar laminectomy at VA medical facility in June 1992.  

4.  Prior to the June 1992 VA back surgery, the Veteran had a preexisting slip and fall back injury, right hip pain and complaints, a diagnosed disability of lumbar discogenic disease, herniated lumbar disc, and experienced back pain radiating to the lower extremities.  

5.  The Veteran did not have additional disability of the low back following the June 1992 VA back surgery.  


CONCLUSIONS OF LAW

1.  The August 2002 Board decision, which denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back disability claimed to have been incurred in or aggravated as a result of VA medical treatment during a halfway house hospitalization from May 22, 1991, to November 5, 1991, was final when issued.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011). 

2.  New and material evidence having been received, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability of lumbar discogenic disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of an additional disability of lumbar discogenic disease, claimed to have been caused by VA surgery in June 1992, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely February 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim based on the provisions of 38 U.S.C.A. § 1151.  The letter requested information specific to the VA treatment upon which the Veteran based his claim for benefits under 38 U.S.C.A. § 1151.   The letter advised the Veteran that to support a claim for compensation under 38 U.S.C.A. § 1151 the evidence must show either additional disability or aggravation of preexisting disability following VA hospitalization, medical or surgical treatment, or examination, and that the additional disability was the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or was not a reasonable expected result or complication of the VA care or treatment, or was the direct result of participation in a VA Vocational Rehabilitation and Employment or compensated work therapy program.  The letter also informed the Veteran of disability rating and effective date criteria. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The Veteran was advised of VA's duties to notify and assist in the development of the claim to reopen.  The February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter advised the Veteran of the basis for the prior final denial of compensation under 38 U.S.C.A. § 1151, namely, that there was no injury during a stay at a halfway house during VA treatment, and that the new evidence must relate to this fact.  The letter provided notice in accordance with Kent, and the Veteran has had ample opportunity to respond and supplement the record.  Moreover, as the Board is reopening the claim for compensation under 38 U.S.C.A. § 1151, there can be no prejudice to the Veteran on this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, post-service private medical records, and the Veteran's written assertions.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claim on appeal; however, the Board finds that a VA examination is not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In this case, there is sufficient competent medical evidence on file for VA to make a decision on the claim (VA and private treatment records), that is, to compare the Veteran's diagnosed low back disability prior to the 1992 VA treatment with the condition subsequent to that treatment to determine whether there is in fact any additional disability following VA action.  In addition, the weight of the competent lay and medical evidence demonstrates that the Veteran does not have an additional disability of the low back following VA medical or surgical treatment or hospitalization to satisfy 38 U.S.C.A. § 1151.  For these reasons, because the question of causation of additional disability is not reached, there is no duty to provide a VA medical examination and medical opinion on the proximate causation questions of VA fault and foreseeability.  See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Reopening 38 U.S.C.A. § 1151 Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 1995 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a back injury claimed to have been incurred while receiving VA medical treatment during a halfway house hospitalization from May 22, 1991 to November 5, 1991.  The RO explained that a review of the medical records failed to reveal any type of injury to the Veteran's back during his stay at the VA halfway house.  The Veteran appealed the denial to the Board, which denied the appeal for compensation under 38 U.S.C.A. § 1151 in an August 2002 Board decision that was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The evidence of record at the time of the August 2002 Board decision included statements from the Veteran, his service treatment records, post-service VA and private medical records and results from VA examinations conducted in July 1998 and January 2000.  

In the August 2002 Board decision, the Board denied the appeal for compensation under 38 U.S.C.A. § 1151 for a low back disability.  The Board explained that prior to the Veteran's treatment at a VA facility from May 22, 1991 to November 5, 1991, the Veteran had a low back disorder with episodic low back pain aggravated by physical exertion.  However, while the Veteran had a low back disorder at the time of his discharge from the VA halfway house, there was no evidence of the low back disability undergoing an increase while he was under treatment at the VA halfway house nor did he sustain an injury to his back while under VA treatment.  Therefore, the Board determined that entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a back disability as an additional disability as the result of VA treatment from May 22, 1991 to November 5, 1991 was not warranted.  

In December 2008, the Veteran filed a claim to reopen entitlement to compensation under 38 U.S.C.A. § 1151 for a back injury.  He explained that back surgery was performed at a VA medical facility and surgical material, namely a sponge, was left inside of him.  He asserted that the sponge resulted in nerve damage and worsened his back disability.  In the April 2009 rating decision on appeal, the RO denied the claim to reopen, finding that the additional evidence since the August 2002 Board decision did not tend to show that an additional disability was incurred as a result of the VA hospitalization.

The additional evidence received since the August 2002 Board decision includes the Veteran's statements, post-service VA and private medical records which cover a period from June 2004 to August 2011, and the Veteran's testimony at the January 2012 Board hearing.  The Veteran asserts that in 1992, while undergoing back surgery at his local VA medical facility, a surgical sponge was left inside him.  He explained that he was returned to surgery to have the sponge removed, and contends that since then his back disability has worsened as a result of this surgical material and has also resulted in the development of nerve damage.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the January 2012 Board hearing transcripts note the Veteran's assertion of the 1992 back surgery worsening the back disability, and suggests VA was at fault in leaving the surgical sponge in his back during the surgery.  The June 1992 VA operation report also indicates that x-rays revealed a 4x8 sponge left in the wound.  It was reported that the sponge was retrieved and the Veteran was taken to the recovery room in stable condition.   

Based on this new theory of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an additional disability of lumbar discogenic disease, with the evidence of an event of VA surgical treatment of leaving a surgical sponge in the back during surgery, the Board finds that the evidence received is new and material, as it meets the "low" threshold or relating to unestablished facts of VA fault and worsening of back disability that are necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the evidence meets the very low threshold to be new and material to reopen the claim of entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability of the low back.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Compensation under 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. 
§§ 3.361, 3.800(a) (2011).  

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).  

To determine whether an additional disability was caused by medical treatment, VA compares a veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361. 

The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of fault or negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151 (1996); 
38 C.F.R. § 3.358 (1996) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination); Brown v. Gardner, 513 U.S. 115 (1994).  However, as noted above, the current version of 
38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97.

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in December 2008.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of section 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.  

The Veteran contends that his lumbar discogenic disease was caused by treatment received at the Nashville VA Medical Center (VAMC) in June 1992.  Specifically, the Veteran testified at the January 2012 Board hearing that, after undergoing a surgical back procedure, a surgical sponge was left in his back.  The surgical sponge was removed shortly thereafter, but the Veteran asserts that this sponge has caused his back disability to worsen and cause nerve involvement.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not have additional disability of the low back following the June 1992 VA back surgery.  The evidence shows that, prior to the June 1992 VA back surgery, the Veteran already had a preexisting slip and fall back injury, right hip pain and complaints, a diagnosed disability of lumbar discogenic disease, herniated lumbar disc, and experienced back pain radiating to the lower extremities.

Prior to the June 1992 back surgery, the Veteran already had a preexisting back injury in 1984, a disability of lumbar discogenic disease, and experienced right hip pain and back pain radiating to the lower extremities.  Private and VA outpatient treatment records reveal multiple back complaints.  In November 1984, private medical records reflect complaints of back pain following a slip and fall injury one and half months ago on a wet floor at his place of employment when his legs split and he fell over, landing on his right hip.  Two weeks later, the Veteran admitted to experiencing pain in his right hip and lower part of his back radiating down the right leg posterior, in the thigh and calf to the heel.  Examination testing in 1984 revealed radiculopathy, possibly at L-4 and possible central disc L-4-5 with more lateral extension on the right.  Myelogram and CT scan showed strong evidence of herniated disc at L-4 and L-5 level.  It was noted that the pain decreased and the Veteran became more mobile.  He was diagnosed with herniated lumbar disc, discharged home, placed on a weight reduction diet, and prescribed Vicodin for pain.  

In the year prior to VA treatment, in September 1991, the Veteran complained of low back pain with an onset of three days prior to the visit.  He admitted to having low back pain in conjunction with a ruptured disc approximately ten years ago.  In October 1991, the Veteran was again treated for back pain and diagnosed with degenerative joint disease of the lumbosacral spine.  The Veteran's complaints of back pain continued in December 1991 and February 1992.  The Veteran was again diagnosed with both degenerative joint disease of the lumbosacral spine and osteoarthritis of the spine, and instructed to perform low back exercises to alleviate the pain.  See the December 1991 and February 1992 VA treatment records.  

As previously mentioned, precisely because of the longstanding history of preexisting diagnosed back disability, pain, radiating pain, and associated symptoms, the Veteran underwent back surgery (lumbar laminectomy) by VA in June 1992.  According to the June 1992 VA operation report, a lumbar laminectomy was performed for the pre-operative and post-operative diagnosis of L5-S1 herniated nucleus pulposus (HNP).  It was noted that the Veteran had a long standing history of right lower extremity radicular pain including pain in the posterior aspect of the thigh, calf, and into the heel.  A CT scan revealed S1 cutoff on the right.  An operative report was given, noting that the wound was closed in a typical manner.  However, x-ray testing revealed that a 4x8 sponge was left in the wound.  The surgical sponge was retrieved and the wound was closed.  The Veteran was taken to the recovery room in stable condition.  

When comparing the degree of low back disability and associated pain and symptoms prior to VA surgery in 1992 with those subsequent to VA surgery in 1992, the Board finds that the Veteran did not have additional disability of the low back following the June 1992 VA back surgery.  The evidence shows that since the June 1992 VA surgery the Veteran has continued back problems similar to the problems he had prior to the surgery.  According to a December 2000 VA neurosurgery clinic entry, the Veteran has had continued chronic low back problems, along with right leg greater than left leg pain.  The VA physician noted the June 1992 surgery for the herniated disc, and indicated that there have been no new symptoms since that time.  The VA physician specifically interpreted that a MRI scan conducted in June 2000 showed no change from the previous scan and concluded that the Veteran did not need any type of additional operation but rather followed on an outpatient long-term basis by the pain clinic or primary doctor pain control.  From June 2011 to October 2011, VA outpatient treatment notes reflect the Veteran's continuing complaints of back pain, which, rather than becoming progressively worse, were indicated to have been alleviated by the assistance of a transcutaneous electrical nerve stimulation (TENS) unit.  

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the June 1992 VA surgerical treatment and associated medical treatment and hospitalization did not cause any additional disability or cause or aggravate the back disease beyond its natural progress.  Prior to the June 1992 surgery, the Veteran already had diagnosed lumbar discogenic disease with pain and radiating pain to his thighs, calf, and heels.  Surgery revealed preexisting L5-S1 herniated nucleus pulposus, and the severity of the Veteran's low back disorder required lumbar laminectomy.  Both the pre-operative and post-operative diagnosis was L5-S1 herniated nucleus pulposus.  In the years after the surgery, these symptoms associated with the back disability had not worsened, as reflected by a December 2000 VA physician conclusion that there have been no new symptoms associated with the back since the June 1992 surgery and the Veteran's own description of the symptoms.  Additionally, the 4x8 sponge was immediately removed, the Veteran was noted to have been in stable condition thereafter, and there is no competent evidence that the temporary lodging of the sponge prior to removal caused or aggravated the preexisting low back disability, or even a plausible assertion as to how such aggravation is to have occurred, only the assertion that it somehow did occur.  

Accordingly, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran does not have an additional disability following back surgery by VA in June 1992.  Without such additional disability of the low back, the claim under 38 U.S.C.A. § 1151 must fail.  

As the weight of the evidence of record is against a finding of additional disability due to VA treatment, the criteria for compensation under 38 U.S.C. § 1151 have not been met.  The Board further notes that, in the absence of additional disability, no inquiry need be made as to actual causation.  Additionally, because there is in fact no additional disability of the low back following the 1992 VA surgical or medical treatment or hospitalization, the question of whether any additional disability is due to VA fault is not reached.  

In conclusion, for the reasons and bases expressed, the Board finds that the Veteran does not have additional disability of the preexisting lumbar discogenic disease following the June 1992 VA surgery or any other VA treatment.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of entitlement to VA benefits under 38 U.S.C. § 1151 for claimed additional low back disability, and the claim must be denied.  


ORDER

The appeal to reopen compensation for an additional disability of lumbar discogenic disease under the provisions of 38 U.S.C.A. § 1151 is granted.  

Compensation for an additional disability of lumbar discogenic disease under the provisions of 38 U.S.C.A. § 1151 is denied.  



REMAND

Pursuant to the issues of entitlement to an increased evaluation (rating) in excess of 20 percent for diabetes mellitus, type II; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the right lower extremities; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the left lower extremities; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the right upper extremities; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the left upper extremities; service connection for psychosis for the purpose of establishing eligibility to treatment; and service connection for mood disorder (claimed as posttraumatic stress disorder), the Veteran submitted a September 2011 notice of disagreement (NOD) with regards to the September 2011 rating decision which denied the claims on the merits.  

The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, a statement of the case was not issued for the stated issues on appeal; thus, the Board finds that a remand is required for the issues.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran and his representative, addressing the issues of entitlement to an increased evaluation (rating) in excess of 20 percent for diabetes mellitus, type II; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the right lower extremities; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the left lower extremities; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the right upper extremities; an increased evaluation (rating) in excess of 10 percent for peripheral neuropathy of the left upper extremities; service connection for psychosis for the purpose of establishing eligibility to treatment; and service connection for mood disorder (claimed as posttraumatic stress disorder)service connection for enlarged heart.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


